Citation Nr: 0835326	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a left hand disability.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In May 2007, the veteran filed his substantive appeal, VA 
Form 9, requesting a hearing before the Board.  This hearing 
was then scheduled for the veteran in September 2008.  Prior 
to the September 2008 hearing date, the veteran submitted 
written notice requesting that his hearing be rescheduled 
because he wished to submit new evidence in support of his 
claim, which he had not received yet.  The Board construes 
the aforementioned letter as a motion for a new hearing date, 
and finds that good cause is shown for his failure to report.  
See 38 C.F.R. § 20.704(d) (2007).

To ensure full compliance with due process requirements, this 
case is remanded for the following action:  

Accordingly, the case is remanded for the following action:

The RO must place the veteran's name on 
the docket for a video hearing before the 
Board.  The veteran and his representative 
must be provided with notice as to the 
time and place to report for said hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




